UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORT TO STOCKHOLDERS. Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Stocks produced solid returns in the 12 months ended October 31, 2010, although economic and financial market performances were uneven. Financial shares underperformed because of a number of risks confronting investors in the sector, headed by uncertainty about the strength of the economic recovery, government regulatory action, and the potential fallout of the European sovereign debt crisis. In that environment, John Hancock Bank and Thrift Opportunity Fund posted total returns of 8.82% at net asset value (NAV) and 18.38% at market value. The difference in the Funds NAV return and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. The Fund finished ahead of its benchmark, the S&P Composite 1500 Banks Index, and the average open-end specialty-financial fund tracked by Morningstar, Inc., which returned 5.68% and 8.01%, respectively. The Fund outperformed its benchmark primarily due to stock selection among commercial banks. The leading contributors to performance for the fiscal year were typically those that benefited from FDIC-assisted acquisitions. Other long-time small- and mid-cap holdings benefited from improving credit conditions and produced solid earnings results. The Funds underweighting versus the benchmark in shares of Wells Fargo & Company, which had negative absolute results for the year, also helped the Funds performance relative to the benchmark. The top two detractors from absolute returns and relative to the benchmark were big, diversified financial services firms Bank of America Corp. and JPMorgan Chase & Company, which were at the epicenter of concerns about new financial regulations and potential costs related to the foreclosure/mortgage securitization crisis. The Fund initiated a new managed distribution plan in March 2010, in which the Fund makes quarterly distributions equal to 1.25% of the Funds NAV, based upon an annual distribution rate of 5%. As a result, the Fund announced a quarterly distribution of $0.2223, $0.2523 and $0.2231 to shareholders of record as of March 22, 2010, June 11, 2010 and September 13, 2010, respectively. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Investments focused on one industry may fluctuate more widely than investments across multiple industries. 6 Bank and Thrift Opportunity Fund | Annual report Portfolio summary Top 10 Holdings 1 East West Bancorp, Inc. 5.1% Cullen/Frost Bankers, Inc. 3.9% Wells Fargo & Company 5.0% U.S. Bancorp. 3.5% JPMorgan Chase & Company 4.9% SVB Financial Group 3.2% PNC Financial Services Group, Inc. 4.9% BB&T Corp. 3.1% Bank of America Corp. 4.3% TCF Financial Corp. 3.0% Industry Composition Commercial Banks 76% Capital Markets 3% Diversified Financial Services 10% Short-Term Investments & Other 3% Thrifts & Mortgage Finance 8% 1 As a percentage of the Funds net assets on 10-31-10. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of the Funds net assets on 10-31-10. 3 Investments focused on one industry may fluctuate more widely than investments across multiple industries. Annual report | Bank and Thrift Opportunity Fund 7 Funds investments As of 10-31-10 Shares Value Common Stocks 94.46% (Cost $332,546,323) Financials 94.46% Capital Markets 3.04% State Street Corp. 246,470 10,292,587 Commercial Banks 74.66% 1st United Bancorp, Inc. (I) 155,463 935,887 Ameris Bancorp 236,991 2,196,907 Avenue Bank (R) 300,000 608,839 Bank of Marin Bancorp 19,295 642,716 Bar Harbor Bankshares 26,061 708,599 BB&T Corp. 440,898 10,321,422 Bond Street Holdings LLC, Class A (I)(S) 203,192 4,063,840 Boston Private Financial Holdings, Inc. 145,832 832,701 Bridge Capital Holdings (I) 150,564 1,353,570 Bryn Mawr Bank Corp. 80,000 1,336,800 Camden National Corp. 36,776 1,259,210 Centerstate Banks, Inc. 321,439 2,378,649 Citizens Republic Banking Corp., Inc. (I) 2,047,294 1,412,633 City Holding Company 47,798 1,515,197 Comerica, Inc. 287,393 10,282,922 Cullen/Frost Bankers, Inc. 251,048 13,164,957 CVB Financial Corp. 265,747 2,022,335 DNB Financial Corp. 78,515 608,491 Eagle Bancorp, Inc. (I) 7,817 96,618 East West Bancorp, Inc. 971,710 17,131,246 Eastern Virginia Bankshares, Inc. 69,998 254,093 ECB Bancorp, Inc. 27,504 375,430 Evans Bancorp, Inc. 44,524 623,336 Fifth Third Bancorp 272,049 3,416,935 First Bancorp, Inc. 146,499 2,033,406 First California Financial Group, Inc. (I) 208,583 513,114 First Horizon National Corp. (I) 85,975 867,488 First Michigan Bank (I)(R) 462,595 2,309,818 First Southern Bancorp, Inc., Class B (I) 78,390 740,786 FNB Corp. 1,048,312 8,910,652 Glacier Bancorp, Inc. 173,882 2,260,466 Hancock Holding Company 232,176 7,294,970 Heritage Commerce Corp. (I) 387,733 1,457,876 8 Bank and Thrift Opportunity Fund | Annual report See notes to financial statements Shares Value Commercial Banks (continued) Heritage Financial Corp. (I) 187,598 $2,534,449 Heritage Oaks Bancorp (I) 650,719 2,082,301 Huntington Bancshares, Inc. 91,485 518,720 IBERIABANK Corp. 49,402 2,571,374 Independent Bank Corp. 195,961 4,603,124 KeyCorp 948,155 7,765,389 Lakeland Financial Corp. 137,802 2,616,860 M&T Bank Corp. 94,160 7,038,460 MainSource Financial Group, Inc. 3,731 30,855 MB Financial, Inc. 317,714 4,730,761 Northrim BanCorp, Inc. 77,232 1,316,806 Pacific Continental Corp. 242,191 2,012,607 Park Sterling Bank (I) 210,543 1,225,360 Pinnacle Financial Partners, Inc. (I) 75,799 864,867 PNC Financial Services Group, Inc. 309,372 16,675,150 Prosperity Bancshares, Inc. 111,554 3,468,214 Renasant Corp. 208,093 3,402,321 S&T Bancorp, Inc. 85,800 1,681,680 S.Y. Bancorp, Inc. 28,933 708,859 Sandy Spring Bancorp, Inc. 74,695 1,299,693 Sierra Bancorp 140,000 1,457,400 Southcoast Financial Corp. (I) 64,413 222,225 Southwest Bancorp, Inc. 30,811 305,029 Sterling Bancshares, Inc. 326,255 1,758,514 SunTrust Banks, Inc. 318,859 7,977,852 SVB Financial Group (I) 249,420 10,809,863 TCF Financial Corp. 783,634 10,312,623 TriCo Bancshares 202,536 3,157,536 U.S. Bancorp 491,803 11,891,797 Union First Market Bankshares Corp. 81,367 1,046,380 United Community Banks, Inc. (I) 276,580 542,097 Univest Corp. of Pennsylvania 20,000 377,200 Washington Banking Company 98,952 1,245,806 Washington Trust Bancorp, Inc. 187,610 3,769,085 Wells Fargo & Company 648,775 16,920,051 WesBanco, Inc. 130,961 2,175,262 Westamerica Bancorp. 30,499 1,525,560 Zions Bancorporation 285,547 5,899,401 Diversified Financial Services 9.26% Bank of America Corp. 1,278,555 14,626,669 JPMorgan Chase & Company 443,587 16,692,178 Thrifts & Mortgage Finance 7.50% Berkshire Hill Bancorp, Inc. 358,903 6,941,184 Citizens South Banking Corp. 324,751 1,510,092 Dime Community Bancshares 138,688 2,023,458 Doral Financial Corp. (I) 609,684 914,526 First Financial Holdings, Inc. 90,857 949,456 Flushing Financial Corp. 231,097 3,038,926 See notes to financial statements Annual report | Bank and Thrift Opportunity Fund 9 Shares Value Thrifts & Mortgage Finance (continued) Hingham Institution for Savings 80,000 $3,200,000 Home Federal Bancorp, Inc. 78,447 944,502 Peoples United Financial, Inc. 127,321 1,567,322 Viewpoint Financial Group 69,957 671,587 Washington Federal, Inc. 49,084 737,733 WSFS Financial Corp. 73,787 2,880,644 Shares Value Preferred Securities 1.28% (Cost $3,641,652) Financials 1.28% Commercial Banks 0.32% First Southern Bancorp, Inc. (I)(J) 134 61,919 Zions Bancorporation, 9.500% 40,371 1,025,423 Diversified Financial Services 0.96% Bank of America Corp., Series MER, 8.625% 74,849 1,923,620 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) 50,000 1,322,500 Shares Value Convertible Preferred Securities 0.30% (Cost $978,075) Financials 0.30% Commercial Banks 0.30% Monarch Financial Holdings, Inc., Series B, 7.800% 38,925 1,010,104 Maturity Rate (%) date Par value Value Capital Preferred Securities 0.52% (Cost $1,441,834) Financials 0.52% Commercial Banks 0.52% Banponce Trust I, Series A 8.327 02-01-27 $360,000 260,841 Webster Capital Trust IV (7.650% to 6-15-17 then 3 month LIBOR + 1.890%) 7.650 06-15-37 1,725,000 1,487,519 Shares Value Warrants 0.40% (Cost $1,713,920) Financials 0.40% Commercial Banks 0.36% Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 93,762 1,154,210 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $17.77) (I) 33,222 65,115 Thrifts & Mortgage Finance 0.04% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 27,297 124,201 10 Bank and Thrift Opportunity Fund | Annual report See notes to financial statements Maturity Yield* (%) date Par value Value Certificate of Deposit 0.02% (Cost $67,675) Country Bank for Savings 1.640 08-28-12 $1,879 1,879 First Bank Richmond 3.690 12-05-10 17,016 17,016 First Bank System, Inc. 2.374 04-01-11 4,585 4,585 First Federal Savings Bank of Louisiana 0.100 12-22-10 3,022 3,022 Framingham Cooperative Bank 2.000 09-12-11 3,711 3,711 Home Bank 4.150 12-04-10 16,275 16,275 Hudson Savings 2.630 04-21-11 1,923 1,923 Machias Savings Bank 1.980 05-24-11 1,782 1,782 Midstate Federal Savings and Loan 1.590 05-27-11 1,905 1,905 Milford Bank 2.130 06-04-11 1,776 1,776 Mount Mckinley Savings Bank 0.900 12-03-10 1,667 1,667 Mt. Washington Bank 1.500 10-31-11 1,778 1,778 Newton Savings Bank 2.370 05-30-11 1,803 1,803 OBA Federal Savings and Loan 1.050 12-15-11 1,287 1,287 Plymouth Savings Bank 1.340 04-21-11 1,857 1,857 Randolph Savings Bank 1.000 09-23-11 1,854 1,854 Salem Five Cents Savings Bank 0.750 12-17-10 1,691 1,691 Sunshine Federal Savings and Loan Association 2.460 05-10-11 1,864 1,864 Short-Term Investments 3.19% (Cost $10,800,000) Short-Term Securities 3.19% Federal Home Loan Bank Discount Notes 0.100 11-01-10 10,800,000 10,800,000 Total investments (Cost $351,189,479)  100.17% Other assets and liabilities, net (0.17%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (I) Non-income producing security. (J) This security is issued under the U.S. Treasury Departments Capital Puchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage Issuer, acquisition Acquisition share share of Funds Value as of Description date cost amount amount net assets 10-31-10 Avenue Bank 1-29-07 $3,000,000 300,000 300,000 0.18% $608,839 First Michigan Bank 4-30-10 $2,775,570  462,595 0.68% $2,309,818 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $351,194,101. Net unrealized depreciation aggregated $12,426,670, of which $43,683,502 related to appreciated investment securities and $56,110,172 related to depreciated investment securities. See notes to financial statements Annual report | Bank and Thrift Opportunity Fund 11 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $351,189,479) $338,767,431 Cash 66,756 Receivable for investmentssold 195,413 Dividends and interestreceivable 271,751 Other receivables and prepaidassets 65,407 Totalassets Liabilities Payable for investmentspurchased 3,022 Payable for fund sharesrepurchased (Note 5) 1,004,609 Payable toaffiliates Accounting and legal servicesfees 29,193 Trusteesfees 54,718 Other liabilities and accruedexpenses 93,652 Totalliabilities Netassets Capital paid-in $350,497,371 Undistributed net investmentincome 110,863 Accumulated net realized loss oninvestments (4,622) Net unrealized appreciation (depreciation) oninvestments (12,422,048) Netassets Net asset value pershare Based on 20,005,815 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $16.90 12 Bank and Thrift Opportunity Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $5,947,487 Interest 376,612 Securitieslending 128,965 Total investmentincome Expenses Investment management fees (Note4) 4,222,366 Accounting and legal services fees (Note4) 916,497 Transfer agentfees 64,201 Trustees fees (Note4) 51,999 Printing and postage 94,187 Professionalfees 56,478 Custodianfees 59,034 Stock exchange listingfees 36,923 Other 51,320 Totalexpenses Less expense reductions (Note4) (549,898) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 19,639,123 Investments in affiliatedissuers (1,488) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 5,495,257 Investments in affiliatedissuers (151) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Bank and Thrift Opportunity Fund 13 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $1,449,957 $6,034,909 Net realized gain(loss) 19,637,635 (5,877,722) Change in net unrealized appreciation(depreciation) 5,495,106 (70,748,816) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome (1,294,703) (6,034,142) From net realized gain (13,723,010)  From tax return ofcapital  (19,943,531) Totaldistributions From Fund share transactions (Note5) Totaldecrease Netassets Beginning ofyear 338,704,961 439,050,856 End ofyear Undistributed (distributions in excess of) net investmentincome 14 Bank and Thrift Opportunity Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.07 0.29 0.62 0.64 0.64 Net realized and unrealized gain (loss) oninvestments 1.19 (3.63) (8.94) (3.52) 3.84 Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.06) (0.29) (0.68) (0.60) (0.68) From net realizedgain (0.67)  (4.76) (3.72) (3.60) From tax return ofcapital  (0.94) (0.51)   Totaldistributions Anti-dilutive impact of repurchaseplan 0.09 2 0.04 2    Net asset value, end ofyear Per share market value, end ofyear Total return at net asset value (%) Total return at market value (%) 4 Ratios and supplementaldata Net assets applicable to common shares, end of year (inmillions) $338 $339 $439 $740 $892 Ratios (as a percentage of average net assets): Expenses beforereductions 1.51 1.55 1.49 1.44 1.46 Expenses net of fee waivers andcredits 1.36 1.40 5 1.34 1.29 1.29 Net investmentincome 0.39 1.88 2.51 1.61 1.49 Portfolio turnover (%) 34 37 6 27 21 9 1 Based on the average daily sharesoutstanding. 2 The repurchase plan was completed at an average repurchase price of $15.04 and $12.99 for 803,485 and 290,700 shares for the years ended 10-31-10 and 10-31-09, respectively. The redemption was $12,088,381 and $3,776,593 and had a $0.09 and $0.04 NAV impact for the years ended 10-31-10 and 10-31-09,respectively. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 5 Includes the impact of custody credits, which amounted to less than 0.005% of average netassets. 6 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral managementvehicle. See notes to financial statements Annual report | Bank and Thrift Opportunity Fund 15 Notes to financial statements Note 1  Organization John Hancock Bank and Thrift Opportunity Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
